DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 02/01/2018. It is noted, however, that applicant has not filed a certified copy of the CN 201810101700.8 application as required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following:
The term "large-sized" (note line 1) is a relative term which renders the abstract indefinite.  The term "large-sized" is not defined by the abstract, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the apparatus.
The phrase “system, a” in line 3 should apparently be replaced with “sysetm, and a”.   
The last sentence “By integrating mechanical dynamic sealing, ultrasonic cleaning and automatic control, the present invention meets a special requirement of removing oil and completely cleaning the conductor during the winding of large-sized superconducting coils” refers to the purported merits of the invention.
Correction is required.  See MPEP § 608.01(b).

The use of the term “universal spray nozzles” has been noted in this application.  It is not exactly clear what is meant by “universal”.  It is possible that “universal” is a trade name or a trade mark used in commerce.  If that is the case, the term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Regarding claim 1, the word “an” should apparently be added immediately before “oil” in line 18.
Regarding claim 4, there should only be one space in the phrase “signal and” in line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "large-sized" in claim 1 (note line 1) is a relative term which renders the claim indefinite.  The term "large-sized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 1, the phrase “which communicates with each other successively, spray chamber wherein” in lines 4-5 renders the claim indefinite because it is not clear exactly what this means.  
Regarding claim 1, the phrases “wherein: a superconducting conductor … passes through” (lines 5-6), “compressed air nozzle and a spring-loaded wiper are arranged” (line 11), “upper and lower ultrasonic vibrators, a first level sensor, a first temperature sensor and a first heating rod are arranged” (lines 14-15), “first insulating layer is arranged” (lines 15-16), “are provided with pneumatic nozzles” (lines 20-21), “arranged to separate and blow-dry residual cleaning liquid” (lines 21-22),  and “universal spray nozzles are arranged” (line 70) render the claim indefinite because the recited superconducting conductor, compressed air nozzle, spring-loaded wiper, ultrasonic vibrators, level sensor, temperature sensor, heating rod, insulating layer, pneumatic nozzles, cleaning liquid, and universal spray nozzles are not positively claimed and it is unclear whether or not they are required structural features of the claimed apparatus.  It appears the intended meaning may be that they are not required structural features of the claimed apparatus, and this meaning will be used for purposes of examination. 
Regarding claim 1, the phrase “universal spray nozzles” (line 70) renders the claim indefinite because it is not exactly clear what is meant by “universal”.  It is possible that “universal” is a trade 
Regarding claim 2, the phrases “a second heating rod, a second temperature sensor and a second level sensor are arranged” (lines 5-6) and “a second insulating layer” (line 7) render the claim indefinite because the recited second heating rod, second temperature sensor, second level sensor and second insulating layer are not positively claimed and it is unclear whether or not they are required structural features of the claimed apparatus.  It appears the intended meaning may be that they are not required structural features of the claimed apparatus, and this meaning will be used for purposes of examination. 
Regarding claim 3, the phrases “second circulating water pump” (e.g., line 2) and “second filter” (e.g., line 2) render the claim indefinite because claim 1, from which claim depends, does not teach a first circulating water pump or a first filter.  It appears the intended meaning may be for claim 3 to depend from claim 2, and this meaning will be used for purposes of examination. 
Regarding claim 2, the phrase “a second level sensor is arranged” (line 5) renders the claim indefinite because the recited second level sensor is not positively claimed and it is unclear whether or not it is a required structural feature of the claimed apparatus.  It appears the intended meaning may be that it is not a required structural features of the claimed apparatus, and this meaning will be used for purposes of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over CN 204035118 to Ningbo Yunsheng Co. (“Ningbo”, and note attached translation) in view of US 5,447,171 to Shibano (“Shibano”).

Ningbo does not explicitly teach a second compressed air blow-drying chamber; and a sealed chamber, wherein the sealed chamber communicates with an entrance of the ultrasonic cleaning chamber, and a compressed air nozzle and a spring-loaded wiper are arranged in the sealed chamber to prevent deionized water or ultrasonic cleaning solution from overflowing; wherein a superconducting conductor to be cleaned can successively pass through the sealed chamber, the ultrasonic cleaning chamber, the first compressed air blow-drying chamber, the deionized water spray chamber and the second compressed air blow-drying chamber; and the ultrasonic cleaning chamber can ultrasonically clean the superconducting conductor at a certain temperature according to a set power and frequency so as to completely remove and oil stain on a surface of the superconducting conductor; the second compressed air blow-drying chamber can be provided with pneumatic nozzles which are symmetrically 
Further, sealed chambers were known in the art (see, e.g., Shibano at, inter alia, col. 2, line 61 to col. 3, line 14) and the it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ningbo wherein it includes a sealed chamber, wherein the sealed chamber communicates with an entrance of the ultrasonic cleaning chamber, with a reasonable expectation of success, in order to inhibit contamination from the ambient environment to the cleaning system (note Ningbo translation, page 3, para beginning “Technical problem” and escape of spray from the system (note Ningbo translation, abstract), while an article cleaned.
Further, the skilled artisan would have found it obvious to modify the Ningbo/Shibano system wherein an exit of the first compressed air blow-drying chamber communicates with an entrance of the deionized water spray chamber, and an exit of the deionized water spray chamber communicates with an entrance of the second compressed air blow-drying chamber, with a reasonable expectation of success, in order to enhance removal of contaminants from an article being cleaned and in order to save processing time (note Ningbo translation, page 3, para beginning “When spray assemblies”).  The Ningbo/Shibano system appears to be fully capable of being operated in a manner wherein a compressed air nozzle and a spring-loaded wiper are arranged in the sealed chamber to prevent deionized water or ultrasonic cleaning solution from overflowing; wherein a superconducting conductor (note the neodymium iron boron magnetic body block, translation, page 4, para beginning 
Regarding claim 2, Ningbo and Shibano disclose an ultrasonic cleaning liquid reservoir (Ningbo, Fig. 1, ref. 23, para 3, para beginning “In the present embodiment, megasonic”), a first filter (Ningbo, translation, page 4, para beginning “In the present embodiment, megasonic”) and an ultrasonic wave generator (Ningbo, Fig. 1, ref. 21, translation, page 4, para beginning “In the present embodiment, megasonic”).  
Ningbo discloses pumps generally (para bridging pages 2 and 3), but does not explicitly teach a first circulating water pump, wherein the ultrasonic cleaning liquid reservoir, the first circulating water pump, the first filter and the ultrasonic wave generator together with the ultrasonic cleaning chamber form a main ultrasonic cleaning system; and a second heating rod, a second temperature sensor and a second level sensor are arranged in the ultrasonic cleaning liquid reservoir, and a second insulating layer is arranged around the ultrasonic cleaning liquid reservoir, so that the ultrasonic cleaning liquid is heated and insulated according to a set temperature and a liquid level in the reservoir is detected; the first circulating water pump pumps the ultrasonic cleaning liquid in the ultrasonic cleaning liquid reservoir to the ultrasonic cleaning chamber through the first filter according to a set flow rate and pressure; and the upper and lower ultrasonic vibrators in the ultrasonic cleaning chamber ultrasonically clean the superconducting conductor according to a frequency and power set by the ultrasonic wave 
The Ningbo/Shibano system appears fully capable of being operated in a manner wherein a second heating rod, a second temperature sensor and a second level sensor are arranged in the ultrasonic cleaning liquid reservoir, and a second insulating layer is arranged around the ultrasonic cleaning liquid reservoir, so that the ultrasonic cleaning liquid is heated and insulated according to a set temperature and a liquid level in the reservoir is detected; the first circulating water pump pumps the ultrasonic cleaning liquid in the ultrasonic cleaning liquid reservoir to the ultrasonic cleaning chamber through the first filter according to a set flow rate and pressure; and the upper and lower ultrasonic vibrators in the ultrasonic cleaning chamber ultrasonically clean the superconducting conductor according to a frequency and power set by the ultrasonic wave generator.
Regarding claim 3, Ningbo and Shibano disclose a deionized water reservoir (Ningbo, Fig. 2, ref. 33, translation, page 4, para beginning “In the present embodiment, spray”), but do not explicitly teach the system further comprising a second circulating water pump and a second filter, wherein the deionized water reservoir, the second circulating water pump and the second filter together with the deionized water spray chamber form a deionized water spraying system.  However, duplication of parts is prima facie unless a new and unexpected result is produced.  Note MPEP 2144.04(VI)(B).  The Ningbo/Shibano system appears to be fully capable of being operated in a manner wherein a second level sensor is arranged in the deionized water reservoir, which can detect a level of liquids in the .

Allowable Subject Matter
Claim 4 objected to and is dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to cure the objection and indefiniteness issues.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art references are: CN 204035118 to Ningbo Yunsheng Co. and US 5,447,171 to Shibano.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of an automatic control system, wherein the automatic control system enables one-button start and stop of the ultrasonic cleaning system, and is configured to detect and feed back a fault signal and then send an alarm signal to a main control system for a coil winding production line; and the automatic control system further has a clock setting function by which the ultrasonic cleaning liquid reservoir is heated for heating under a pre-set time according to production requirements, in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714